Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5, 6, 8-12, 15-17, 19-21, 23-25 have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/22 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 1/19/22, Applicant amended the independent claims.  Applicant’s Remarks address these amended features. See the new 103 with new citations and motivation.
Also, in regards to the features, with a first threshold and then second threshold, Examiner notes Applicant Spec at Fig. 3 and [63-73].  Examiner notes that the features claimed on 1/19/22 find low rep domains using a first threshold. Then, the subsequent features take those low rep domains subset determined preceding and form a further subset.  This further subset is determined a different metric called 2nd threshold and is nd threshold looks at those same domains and confirms whether any high reputation domains may actually be in that subset.
Also, Examiner notes the 1/27/22 interview with Attorney that confirms this possible interpretation of the claims.
It is this claim interpretation that is used for the rejection below.  See the rejection below to see how the prior art renders these features obvious.
Also, the 101 is still found to apply.  No new additional elements have been added.  See the 101 below. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 15, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite receiving network traffic data indicating a plurality of network transactions, a plurality of network locations, and a plurality of network domains, each network transaction being associated with an ad placement, at least one network location of the plurality of network locations, and a network domain of the plurality of network domains; determining, based on the network traffic data, one or more network locations of the plurality of network locations associated with each network domain of the plurality of network domains; determining, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  There are no additional limitations or hardware or computer elements.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a 
Dependent claims 2, 3, 5, 6, 8-12, 16, 17, 20, 21, 23-25 are not considered directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5, 6, 8-12, 15-17, 19-21, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mahjoub (20170041332).
Claims 1, 15, 19.    Examiner notes Applicant Spec at [24, 43, 47]. Based on Applicant Spec at [27], ISPs or IP addresses are network locations.  Examiner also notes Applicant Spec at at Fig. 3 and [63-73].  
Mahjoub discloses a computer implemented method, comprising: receiving network traffic data indicating a plurality of network transactions, a plurality of network locations, and a plurality of network domains, each network transaction of the plurality of network transactions being associated with an ad placement, at least one network location of the plurality of network locations, and a network domain of the plurality of network domains (see traffic at [113, 21, 22]; see spam, interpreted as ads, at [104, 113, 114]; for domains and ads related to transaction, see domain and spam at [104], for network locations, see spam and IPs at [113], also for plurality of network  locations see sites and multiple IPs at [113]);
determining, based on the network traffic data, one or more network locations of the plurality of network locations associated with each network domain of the plurality of network domains (see Applicant Spec at [5], Mahjoub discloses low reputation domains are determined: Fig. 6a, 6b, note “TH” or threshold at step 220; see Fig. 7b and Threshold; see “[106]… In these embodiments, the classification engine uses a set of features unique to each domain (number of unique IPs, unique resolvers, rcode distribution, query volume, query counts, etc.) to predict if the given domain may be potentially malicious.”; and Mahjoub discloses determining network locations associated with the domain:  “[0113] In the particular embodiment depicted in FIG. 7B, initially, the 
In regards to the following features and the first threshold value and second threshold value, Examiner notes the following from Applicant Spec.  Examiner notes that based on Applicant Spec the first and threshold value can be related to a variety of metrics.  The first threshold value can be related to number of locations or IP addresses associated with a domain [64] or it could be related to visitation metrics or referral links [12].  Also, the second threshold can be related to number of ISP [73] or visitations metrics or referral links [12].  Hence, the first or second threshold can be related to a variety of metrics.
 the classification engine uses a set of features unique to each domain (number of unique IPs, unique resolvers, rcode distribution, query volume, query counts, etc.) to predict if the given domain may be potentially malicious.”).  Hence, Mahjoub discloses using a variety of metrics and thresholds similar to Applicant’s Spec to mark sites as potentially malicious.
Mahjoub further discloses determining, from among the plurality of network domains, a subset of network domains, each network domain of the subset of network domains being associated with a number of network locations that exceeds a first threshold value (and, Mahjoub discloses low reputation domains are determined: Fig. 6a, 6b, note “TH” or threshold at step 220; see Fig. 7b and Threshold; see “[106]… In these embodiments, the classification engine uses a set of features unique to each domain (number of unique IPs, unique resolvers, rcode distribution, query volume, query counts, etc.) to predict if the given domain may be potentially malicious.”; and Mahjoub discloses determining network locations associated with the domain:  “[0113] In the particular embodiment depicted in FIG. 7B, initially, the client IP addresses queried in the spike are compared to a threshold at step 284.  For example, if the threshold is three unique IPs, any domains with less than three unique IP addresses may be filtered out (at stop 285).”  Hence, in this example at [113], domains with 3 or more IP addresses can be in the subset of domains that are possibly malicious; “[122]… More generally, the classification engine may detect domain shadowing (including domain shadowing with multiple IP resolutions), domains compromised by domain f an IP address range is large, further analysis, such as fingerprinting-based analysis, may be used before blocking a large IP address range.  In some embodiments, an IP address range may be determined to be large if it is over a predetermined threshold (and small when under the predetermined threshold).”; “[0085] Now referring back to step 220, if the IP address range determined at step 218 is not smaller than the predetermined threshold, the process proceeds at step 252 as shown in FIG. 6B.”; also see [112];  [59, 89, 99]; [76, 77]).  Hence, with the preceding, Mahjoub determines the network domains or subset that are possibly malicious since they are each associated with a large or above threshold number of network locations.
Mahjoub does not explicitly disclose the first threshold value based upon historical data indicating a number of network locations associated with low reputation network domains.  However, Mahjoub discloses the preceding above with picking thresholds for identifying low rep network domains.  And, Mahjoub further discloses picking threshold values ([113]) and using historical data to inform decisions ([117, 112] and Claim 6 and history).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Mahjoub’s historical data to Mahjoub’s picking a threshold value.  One would have been motivated to do this in order to better have guidelines for picking a threshold value.
nd threshold looks at those same domains and confirms whether any high rep domains may actually be in that subset.   Mahjoub further discloses determining, for each network location associated with a network domain of the subset of network domains, a number of network domains of a predefined set of network domains that are associated with each network location (the domains have already been classified as malicious or not: Figs. 2, 7a; at [83] and Fig. 6a at item 234 where the IP address is compared to a list of already classified/predefined set of domains; and the “determining, based on the network traffic data, one or more network locations” step above shows the network location and network domain association).  Here, Mahjoub takes the subset preceding that has a high threshold number of network locations so is possible malicious and compares that to a predefined set of whitelisted or blacklisted domains.  Also, Mahjoub takes the domains classified as possible malicious and next performs a further analysis or confirming.
Mahjoub further discloses determining, from among the network locations associated with the subset of network domains, a subset of network locations, each network location of the subset of network locations being associated with the number of network domains that exceeds a second threshold value (Here, Mahjoub uses a different/second threshold than the preceding/first threshold above to form a subset, see 
Also, in further regards to the threshold 2, Mahjoub further discloses using a threshold 1 to filter network locations to a subset and then after that further filter the network domains with a threshold 2 to get a subset of the subset of network domains.  Here, Mahjoub discloses the threshold 2 feature on the network domains (note in the first threshold step above how these threshold 1 and then threshold 2 are on the same set or indicate further filter/analysis with the “additional/further analysis” language).  These indicate a Threshold 1 and 2 (note comments indicated by []): 
“[0060] Since, in some instances, malicious domains [threshold 1] may not necessarily be associated with a large hosting provider, additional operations [threshold 2] to detect malicious domains can be performed by filtering the domains further analyzing the data extracted from the authoritative logs (e.g., at step 144). In particular, the CDD subsystem may utilize information relating to the SLD and the hostname IP address to potentially identify additional malicious domains and/or IP addresses.”;
“[69]… If there is an ASN mismatch, the CDD subsystem extracts the hostname IP address and the SLD of the authoritative log at step 206 [threshold 1]. In the depicted embodiment, the process branches after step 206, to further investigate or analyze the entry with different operations [threshold 2]. The operations beginning at 208 and 218 may each potentially identify additional malicious domains and/or IP addresses and may be performed independently, concurrently, or at different times.”;
 “[63]… These IP address ranges can also be blacklisted or otherwise blocked or subjected to further analysis. However, if an IP address range is large, further analysis…may be used before blocking a large IP address range.”;
 “[0075] Now turning to the operations beginning at step 218, the CDD subsystem may also further analyze an entry based on the most specific IP address range associated with the IP address.”;
“[99]…Additionally or alternatively, further analysis of sibling peripherals may reveal malicious activity. For example, if a large pool of contiguous IPs in specific prefixes of these ASNs are hosting the same payload, this may indicate malicious activity.”.
Also, there is a threshold 1 at Fig. 6a, step 220 and, “[0077] If the IP address range is smaller than the predetermined threshold [step 220 in Fig. 6a], the process splits to perform two branches beginning at steps 222 and 232. “.
So, Mahjoub discloses a first threshold for classifying that is related to number of associated IP addresses.   And, Mahjoub discloses a second threshold for classifying that is related to number of queries, or query logs.
Mahjoub shows a threshold 2 with steps 224, 234 of Fig. 6a, and “[77]… This additional analysis is performed because the CDD subsystem determines that smaller IP address ranges have a high likelihood of being malicious when the hostname and SLD ASN do not match.”
206 and either a subset of the other IP addresses in the IP address range (e.g., IP addresses in the range specified by /24) or all of the other IP addresses in the IP address range.”.
Also, Mahjoub further shows a confirming step that uses a threshold 2:
“[0083] At step 234, the system determines if any of the hostnames have an SLD that is in the database of compromised SLDs. If a hostname has an SLD in the database, the CDD subsystem can optionally confirm, at step 236, whether those IP addresses are actually hosting malicious content similar to that associated with the original IP address from step 206. If the IP addresses are hosting malicious content, they can be added to a blacklist. If an IP address in the range is not confirmed as malicious, it can optionally be whitelisted.”;
“[0110] If at step 280, a domain is classified or identified as potentially malicious; the domains may be added to one or more block lists for example and used to route network traffic accordingly. In one embodiment, the outputs of the CDD subsystem and the SD subsystem are combined to detect and confirm domains that are malicious. “;
“[113]… This filtering may allow the SD subsystem to distinguish between domain shadowing, exploit kits, and traffic to spam, casino sites, and other suspicious, but not necessarily dangerous or malicious, activity.”.
Hence, Mahjoub clearly shows a threshold 1 analysis of network locations and then an additional/further analysis of that subset with a threshold 2 analysis on network domains.  And, the network locations association with the network domains can be 
Mahjoub further discloses the second threshold value based upon data indicating a number of network domains associated with high reputation network domains.  Applicant Spec at [13, 66] describe this second threshold: “[0013] … The second threshold value may be based on historical data indicating numbers of network domains of predefined sets of network domains previously indicated as high reputation network domains.”; “[66]…The historical data may indicate the numbers of high reputation network domains in previous predefined sets of high reputation network domains. The determinations that the network domains of the predefined set of network domains are high reputation domains may be based on at least one of a number of unique visitors to an associated webpage, an average daily time spend by visitors to the associated webpage, an average number of daily pageviews in the associated webpage, and the number of other webpages that link to the associated webpage.”.
So, Examiner interprets that the 2nd threshold value for high rep domains can be related to number of unique visitors to an associated webpage, an average daily time spend by visitors to the associated webpage, an average number of daily pageviews in the associated webpage, and the number of other webpages that link to the associated webpage.  And, Mahjoub discloses that query counts can be analyzed to determine malicious or not (see query log data and time at [0102, 103, 105]; “[106]…  In these embodiments, the classification engine uses a set of features unique to each domain (number of unique IPs, unique resolvers, rcode distribution, query volume, query counts, etc.) to predict if the given domain may be potentially malicious. The classification stage may be tuned for imbalanced data sets.”).  And, this is interpreted to read on this number of pageviews feature in Applicant Spec.  
Also, Mahjoub also discloses that it is this particular metric related to query count that can be used to confirm whether a domain is malicious: “[0110] If at step 280, a domain is classified or identified as potentially malicious; the domains may be added to one or more block lists for example and used to route network traffic accordingly. In one embodiment, the outputs of the CDD subsystem and the SD subsystem are combined to detect and confirm domains that are malicious… then the SD subsystem may identify the domain because of a traffic spike behavior.”
While Mahjoub discloses the second threshold value based upon data indicating a number of network domains associated with high reputation network domains, Mahjoub does not explicitly disclose the second threshold value based upon historical data indicating a number of network domains associated with high reputation network domains.  However, Mahjoub discloses the preceding above with picking thresholds for identifying high rep network domains.  And, Mahjoub further discloses picking threshold values ([113]) and using historical data to inform decisions ([117, 112] and Claim 6 and history).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Mahjoub’s historical data to Mahjoub’s picking a threshold value.  One would have been motivated to do this in order to better have guidelines for picking a threshold value.
Mahjoub further discloses generating a report indicating the subset of network locations ([83] and Fig. 6a; see reports at Figs. 9c-9e).

Claim 3, 17, 21.    Mahjoub further discloses the method of claim 2, wherein the subset of network locations and the network domains associated with the subset of network locations are associated with a suspected fraudulent ad placement (note malicious at Figs. 9c-9e; also see Fig. 7a, 7b and classify and Fig. 6b and “generate domain classification for IP address” and Fig. 8 and “generate DNS response…with domain name information” and [112, 113] and classify domains or IP addresses and scores; see reports at Figs. 9c-9e).
Claim 5.    Mahjoub further discloses the method of claim 1, further comprising determining one or more characteristics associated with each network transaction of the plurality of network transactions (note malicious at Figs. 9c-9e; also see Fig. 7a, 7b and classify and Fig. 6b and “generate domain classification for IP address” and Fig. 8 and “generate DNS response…with domain name information” and [112, 113] and classify domains or IP addresses and scores; see reports at Figs. 9c-9e).
Claim 6.    Mahjoub further discloses the method of claim 5, wherein the one or more characteristics associated with the network transaction comprises at least one of: a transaction identifier, a URL pattern, a date and time of the network transaction, a client device process that originated the network transaction, a characteristic of a client 
Claim 8.    Mahjoub further discloses the method of claim 5, wherein the one or more characteristics associated with the network transaction are based on data associated with a publisher of content comprising the ad placement (note Applicant Spec at [69] and census data, “[69]… Publisher census data also includes HTTP header information, such as timestamp, URL, referrer, and cookie information.” See Mahjoub and patterns and timestamps at [23, 24, 59, 88, 103]).
Claim 9.    Mahjoub further discloses the method of claim 5, further comprising: determining a fraudulent ad placement based on the one or more characteristics, wherein the fraudulent ad placement occurs in association with a network transaction not indicated in the network traffic data ([57, 89] and known rogue or blacklisted).
Claim 10.    Mahjoub further discloses the method of claim 9, wherein determining the fraudulent ad placement comprises determining one or more common characteristic between the one or more characteristics associated with the fraudulent ad placement and the one or more characteristics associated with the network transaction (see rejection of independent claims and the common characteristic of greater than a threshold of associated ISP or IPs).
Claim 11.    Mahjoub further discloses the method of claim 1, wherein a network location comprises at least one of an IP address or one or more IP addresses 
Claim 12.    Mahjoub further discloses the method of claim 1, wherein an indication of a network domain as high reputation or low reputation is based on at least one of: a number of unique visitors to an associated webpage, an average daily time spend by visitors to the associated webpage, an average number of daily pageviews in the associated webpage, or a number of other webpages that link to the associated webpage (“[105… Put generally, the time series filtering performed at 278 may review a spike in view of historical traffic for a particular domain.  In some embodiments, the time series filtering is performed subsequent to or as part of the classification stage, such that the historical traffic for a particular domain can be considered as a feature or factor during classification, instead of used as a filter prior to classification.”; also see query counts and historical domain traffic at [108]; also see claim 6).
Claim 24.    Mahjoub further discloses the method of claim 1, wherein the ad placement is on a webpage ([104, 113] where the spam or ad is on a webpage).
Claim 25.    Mahjoub further discloses the method of claim 1, wherein generating the report indicating the subset of network locations comprises generating the report indicating network traffic data associated with the subset of network locations (see report with traffic at Figs. 9a-9e, and this report applies to all network locations so applies to any subsets of network locations).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mahjoub (20170041332) in further view of Scherman (20180124073).



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mahjoub at [82, 83] [88] [92, 34, 45, 47, 49, 57, 59, 50, 42] is also relevant; 
Antonakakis ‘549 [24, 21] and [32] and [33-36] and Antonakakis ‘381 [24, 17, 46] are very relevant for identifying fraudulent domains because they have a large number of IPs or ISPs; Shull [28], Yen det38, Slater [110], Oliver det27 are relevant.
                                                                                                                                                                                                     

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688